
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4


FIRST AMENDMENT TO
AMENDED AND RESTATED SECOND LIEN FORBEARANCE AGREEMENT

        THIS FIRST AMENDMENT TO AMENDED AND RESTATED SECOND LIEN FORBEARANCE
AGREEMENT (this "Amendment") is made and entered into as of April 30, 2008, by
and among Prospect Medical Holdings, Inc. ("Holdings") and Prospect Medical
Group, Inc. ("Prospect" and, collectively with Holdings, the "Borrowers" and
each, individually, a "Borrower"), Bank of America, N.A., as Administrative
Agent (in such capacity, the "Second Lien Administrative Agent") on behalf of
itself and the other lenders party to the Credit Agreement defined below (the
"Second Lien Lenders").

RECITALS

        WHEREAS, the Borrowers, the Second Lien Lenders and the Second Lien
Administrative Agent have entered into that certain Second Lien Credit Agreement
dated as of August 8, 2007 (as amended, restated, supplemented or otherwise
modified, the "Second Lien Credit Agreement"), pursuant to which the Second Lien
Lenders have agreed to make the Loans (such term, together with each other
capitalized term used in this Amendment but not defined in this Amendment, shall
be defined in accordance with the Second Lien Credit Agreement) and other
extensions of credit, all upon the terms and conditions set forth in the Second
Lien Credit Agreement;

        WHEREAS, as of the date hereof, certain Defaults and Events of Default
exist under the Second Lien Credit Agreement and, which as a result of such
Defaults and Events of Default, gave rise to the Second Lien Lenders and the
Second Lien Administrative Agent having the right, among other things, to
declare the commitment of each Second Lien Lender to make Loans to be terminated
and to exercise any and all other remedies available to the Second Lien Lenders
under the Second Lien Credit Agreement;

        WHEREAS, the Borrowers, the Second Lien Administrative Agent and the
Second Lien Lenders entered into an Amended and Restated Forbearance Agreement
on April 10, 2008 (as amended hereby, and may be further amended, restated
supplemented or otherwise modified, the "Forbearance Agreement") pursuant to
which the Second Lien Lenders and the Second Lien Administrative Agent agreed to
forbear from exercising such rights for a limited period of time provided that
Borrowers satisfied certain conditions contained within such Forbearance
Agreement;

        WHEREAS, the Consultant has advised the Second Lien Administrative Agent
that it will not have had sufficient opportunity to complete, by April 30, 2008,
its review of the financial statements delivered in accordance with Section 2.4
of the Forbearance Agreement or to deliver its report with respect thereto to
the Second Lien Lenders, and, accordingly, the Borrowers have requested an
extension to the Forbearance Period to allow the Consultant a sufficient
opportunity to do so;

        WHEREAS, the Second Lien Lenders and the Second Lien Administrative
Agent are willing to grant such request on the terms and conditions set forth in
this Amendment;

        NOW, THEREFORE, in consideration of the foregoing, the parties agree as
follows:

ARTICLE I

AMENDMENT TO THE FORBEARANCE AGREEMENT AND COVENANTS

        Section 1.1    Definitions.    All capitalized terms used and not
defined herein shall have the meanings assigned thereto in the Credit Agreement
and/or the Forbearance Agreement, as applicable.

        Section 1.2    Amendment.    The first paragraph of Section 1.4 of the
Forbearance Agreement is hereby amended by replacing the date "April 30, 2008"
with "May 14, 2008" in such section.

--------------------------------------------------------------------------------



        Section 1.3    Covenants.    The Borrowers and their Subsidiaries agree
to fully cooperate, and shall direct each of their respective officers,
employees and agents to fully cooperate, with the Consultant in accordance with
Section 2.2 of the Forbearance Agreement. If the Second Lien Administrative
Agent determines, in its sole discretion, that the Borrowers and/or their
Subsidiaries have failed to cooperate and comply with Section 2.2 of the
Forbearance Agreement, then the Second Lien Administrative Agent shall, with the
approval of Required Lenders under the Second Lien Credit Agreement, notify the
Borrowers in writing (which may be via e-mail, facsimile or other electronic
format) of such failure to comply and breach of Section 2.2 of the Forbearance
Agreement. If such failure to comply has not been cured to the satisfaction of
the Required Lenders under the Second Lien Credit Agreement within twenty-four
(24) hours after delivery of such notice, such failure shall then become an
Event of Default and shall result in the termination of the Forbearance Period.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

        Section 2.1    Conditions Precedent.    This Amendment shall become
effective as of the date first written above upon the satisfaction of each of
the following conditions:

        (a)   the Second Lien Administrative Agent shall have received duly
executed counterparts of this Amendment from each of the Borrowers, the
Guarantors and written confirmation of agreement to the terms hereof by the
Required Lenders; and

        (b)   the First Lien Administrative Agent and the First Lien Lenders
shall have consented in writing to this Amendment.

        (c)   the First Lien Administrative Agent and the First Lien Lenders
shall have entered into an amendment, which shall be substantially similar to
this Amendment, with the Borrowers on terms satisfactory to the Second Lien
Administrative Agent and the Second Lien Lenders.

ARTICLE III

MISCELLANEOUS

        Section 3.1    Representations and Warranties.    Each Loan Party hereby
represents and warrants to the Second Lien Administrative Agent and the Second
Lien Lenders that (a) each Loan Party has the legal power and authority to
execute and deliver this Amendment; (b) the officers of each Loan Party
executing this Amendment have been duly authorized to execute and deliver the
same and bind each Loan Party with respect to the provisions hereof; (c) the
execution and delivery hereof by each Loan Party and the performance and
observance by each Loan Party of the provisions hereof do not violate or
conflict with any organizational document of any Loan Party or any law
applicable to any Loan Party or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against any Loan Party; (d) except with respect to the
Existing Events of Default, no Default or Event of Default exists under the
Second Lien Credit Agreement, nor will any occur immediately after the execution
and delivery of this Amendment or by the performance or observance of any
provision hereof; (e) no Loan Party is aware of any claim or offset against, or
defense or counterclaim to, any Loan Party's obligations or liabilities under
the Second Lien Credit Agreement or any other Loan Document; (f) this Amendment
and each document executed by each Loan Party in connection herewith constitute
valid and binding obligations of the applicable Loan Party in every respect,
enforceable in accordance with their terms; and (g) no Loan Party has received a
notice of default of any kind from any material account debtor or any
counterparty to a Material Contract and no material account debtor or
counterparty to a Material Contract has asserted any right of set-off, deduction
or counterclaim with respect to any account or such Material Contract,
respectively.

2

--------------------------------------------------------------------------------



        Section 3.2    Release.    Each Loan Party hereby waives and releases
the Second Lien Administrative Agent and the Second Lien Lenders and their
respective directors, officers, employees, agents, attorneys, affiliates and
subsidiaries (each a "Releasee") from any and all claims, offsets, defenses and
counterclaims, known and unknown, that any Loan Party may have as of the date of
this Amendment based upon, relating to, or arising out of the Obligations and
related transactions in any way. Each Loan Party intends the foregoing release
to cover, encompass, release and extinguish, among other things, all claims and
matters that might otherwise be reserved by California Civil Code Section 1542,
which provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

Notwithstanding the foregoing, this Section 3.2 shall not constitute a release
of the obligations of the Second Lien Administrative Agent or any Second Lien
Lender under the Loan Documents, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

        Section 3.3    Covenant Not to Sue.    Each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any claim
released, remised and discharged by such Loan Party pursuant to Section 3.2
above. If any Loan Party or any of its successors, assigns or other legal
representations violates the foregoing covenant, such Loan Party, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys' fees and costs incurred by any Releasee as a result of such
violation.

        Section 3.4    Loan Documents Unaffected.    Except as otherwise
specifically provided herein, all provisions of the Second Lien Credit Agreement
(including without limitation, Section 10.07 thereof) and the other Loan
Documents (including, without limitation, the Forbearance Agreement and the
Intercreditor Agreement) shall remain in full force and effect and be unaffected
hereby. The parties hereto acknowledge and agree that this Amendment constitutes
a "Loan Document" under the terms of the Second Lien Credit Agreement.

        Section 3.5    Guarantor Acknowledgement.    Each Guarantor, by signing
this Amendment:

        (a)   consents and agrees to and acknowledges the terms of this
Amendment;

        (b)   acknowledges and agrees that all of the Loan Documents to which
such Guarantor is a party or otherwise bound shall continue in full force and
effect and that all of such Guarantor's obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment;

        (c)   represents and warrants to the Second Lien Administrative Agent
and the Second Lien Lenders that all representations and warranties made by such
Guarantor and contained in this Amendment or any other Loan Document to which it
is a party are true and correct in all material respects (other than such
representations and warranties that are untrue or otherwise inaccurate solely
and directly as a result of the Existing Events of Default) on and as of the
date of this Amendment to the same extent as though made on and as of such date,
except to the extent that any thereof expressly relate to an earlier date; and

        (d)   acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Guarantor is not required by the
terms of the Second Lien Credit Agreement or any other Loan Document to which
such Guarantor is a party to consent to the

3

--------------------------------------------------------------------------------






terms of this Amendment and (ii) nothing in the Second Lien Credit Agreement,
this Amendment, the Forbearance Agreement or any other Loan Document shall be
deemed to require the consent of such Guarantor to any future amendments or
modifications to the Second Lien Credit Agreement.

        Section 3.6    No Other Promises or Inducements.    There are no
promises or inducements that have been made to any party hereto to cause such
party to enter into this Amendment other than those that are set forth in this
Amendment. This Amendment has been entered into by each Borrower and each
Guarantor freely, voluntarily, with full knowledge, and without duress, and, in
executing this Amendment, neither any Borrower nor any Guarantor is relying on
any other representations, either written or oral, express or implied, made to
any Borrower or any Guarantor by the Second Lien Administrative Agent. Each
Borrower and each Guarantor agrees that the consideration received by the
Borrowers under this Amendment has been actual and adequate.

        Section 3.7    No Course of Dealing.    Each Loan Party acknowledges and
agrees that, (a) this Amendment is not intended to, nor shall it, establish any
course of dealing between the Loan Parties, the Second Lien Administrative Agent
and the Second Lien Lenders that is inconsistent with the express terms of the
Second Lien Credit Agreement, the Forbearance Agreement, or any other Loan
Document, (b) notwithstanding any course of dealing between the Loan Parties,
the Second Lien Administrative Agent and the Second Lien Lenders prior to the
date hereof, except as set forth herein, the Second Lien Lenders shall not be
obligated to make any Loan, except in accordance with the terms and conditions
of this Amendment and the Second Lien Credit Agreement, and (c) except with
respect to the limited forbearance granted in the Forbearance Agreement
specifically relating to the Existing Events of Default, neither the Second Lien
Administrative Agent nor any Second Lien Lender shall be under any obligation to
forbear from exercising any of its rights or remedies upon the occurrence of any
Default or Event of Default. Nothing herein modifies the agreements among the
Second Lien Administrative Agent and the Second Lien Lenders with respect to the
exercise of their respective rights and remedies under the terms of the Second
Lien Credit Agreement.

        Section 3.8    No Waiver.    Each Loan Party acknowledges and agrees
that (a) except as expressly provided herein, this Amendment shall not operate
as a waiver of any right, power or remedy of the Second Lien Administrative
Agent or the Second Lien Lenders under the Second Lien Credit Agreement or any
Loan Document, nor shall it constitute a continuing waiver at any time, (b) the
Second Lien Lenders shall not have any obligation to extend the term of the
Forbearance Period, (c) nothing herein shall be deemed to constitute a waiver of
any Default or Event of Default, including the Existing Events of Default, and,
except as expressly provided herein, nothing herein shall in any way prejudice
the rights and remedies of the Second Lien Administrative Agent or the Second
Lien Lenders under the Second Lien Credit Agreement, any Loan Document or
applicable law. In addition, the Second Lien Administrative Agent shall have the
right to waive any condition or conditions set forth in this Amendment, the
Second Lien Credit Agreement or any Loan Document, in its sole discretion, and
any such waiver shall not prejudice, waive or reduce any other right or remedy
that the Second Lien Administrative Agent may have against any Loan Party.

        Section 3.9    Survival.    All representations, warranties, covenants,
agreements, releases and waivers made by or on behalf of any Loan Party under
this Amendment shall survive and continue after the expiration or termination of
the Forbearance Period.

        Section 3.10    No Waiver of Rights.    No waiver shall be deemed to be
made by any party hereunder of any of its rights hereunder unless the same shall
be in writing signed on behalf of such party.

        Section 3.11    Governing Law.    THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4

--------------------------------------------------------------------------------



        Section 3.12    Entire Agreement.    This Amendment sets forth the
entire agreement and understanding among the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements, and
undertakings of every kind and nature among them with respect to the subject
matter hereof.

        Section 3.13    Counterparts.    This Amendment may be executed in any
number of counterparts, and by the parties hereto on the same or separate
counterparts and by facsimile signature, and each such counterpart, when
executed and delivered, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment.

        Section 3.14    Severability Of Provisions; Captions;
Attachments.    Wherever possible each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law.
Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. The captions to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Amendment. Each schedule or exhibit attached to this
Amendment shall be incorporated herein and shall be deemed to be a part hereof.

        Section 3.15    JURY TRIAL WAIVER.    EACH OF THE UNDERSIGNED, TO THE
EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG
THEM, OR ANY OF THEM, ARISING OUT OF, IN CONNECTION WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY DOCUMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date referenced in the first paragraph of this Amendment.

[Signature Pages Follow]

5

--------------------------------------------------------------------------------



    PROSPECT MEDICAL HOLDINGS, INC.                  By:    


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Title:     


--------------------------------------------------------------------------------

                 PROSPECT MEDICAL GROUP, INC.                  By:    


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Title:     


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    BANK OF AMERICA, N.A
in its capacity as Second Lien Administrative Agent and on behalf of the
Required Lenders under the Second Lien Credit Agreement                  By:    


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Title:     


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

